Citation Nr: 1000861	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-17 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss prior to September 21, 2005 and to an 
evaluation in excess of 10 percent beginning September 21, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968 and from November 1990 to May 1991.  

The issue of entitlement to a compensable evaluation for 
service-connected bilateral hearing loss was remanded by the 
Board of Veterans' Appeals (Board) in November 2008 to the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) for additional development.  An 
October 2009 rating decision granted a 10 percent evaluation 
for bilateral hearing loss effective September 21, 2005.  The 
Veteran continued his appeal.

The Veteran and his spouse testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in June 2007, and a transcript of the hearing is on file.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected bilateral hearing loss was productive of hearing 
acuity no worse than level I in the right ear and level III 
in the left ear prior to September 21, 2005.

2.  The evidence of record shows that the Veteran's service-
connected bilateral hearing loss is productive of hearing 
acuity no worse than level V in the right ear and level II in 
the left ear since September 21, 2005.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
prior to September 21, 2005 have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85 
Diagnostic Code 6100 (2005).  
2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
beginning September 21, 2005 have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in April 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
Another VCAA letter was sent in October 2007.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the October 2007 letter that an effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

A VA audiological examination was conducted in February 2009.  
The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
at his June 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  


In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran was service connected for bilateral hearing loss 
by rating decision in December 2004 and assigned a 
noncompensable rating effective July 7, 2004 under the 
provisions of Diagnostic Code 6100.  He filed a claim for 
increase in March 2005, which was denied in an April 2005 
rating decision.  The Veteran timely appealed.  An October 
2009 rating decision granted a 10 percent rating for 
bilateral hearing loss effective September 21, 2005.  Since 
his claim was received in 2005, the current version of rating 
criteria for bilateral hearing loss which became effective 
June 10, 1999, is for consideration.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 
3 Vet. App. 345, 349 (1992).  The ratings schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

An October 2004 VA audiogram report, which reflects pure tone 
thresholds in decibels, reveals an average puretone threshold 
of 30 in the right ear and 49 in the left ear.  Speech 
recognition scores were 94 percent in the right ear and 82 
percent in the left ear.  

A private uninterpreted audiogram report dated September 21, 
2005 was received by VA.  When converted to numeric form by a 
VA audiologist, the results showed an average puretone 
threshold of 31 in the right ear and 53 in the left ear.  
Speech recognition scores were 64 percent in the right ear 
and 84 percent in the left ear.  

An October 2006 VA audiogram report reveals an average 
puretone threshold of 34 in the right ear and 53 in the left 
ear.  Speech recognition scores were 84 percent in the right 
ear and 86 percent in the left ear.  A February 2009 VA 
audiogram report reveals an average puretone threshold of 46 
in the right ear and 63 in the left ear.  Speech recognition 
scores were 92 percent in each ear.  

The Veteran testified that his hearing was worse than 
currently evaluated at a travel board hearing in June 2007.  
December 2008 statements from two coworkers of the Veteran 
attest to the Veteran's difficulty hearing at work, with one 
coworker saying that his hearing has gotten worse over the 
years.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the Veteran's October 2004 audiological 
examination report, the only report prior to September 2005, 
yields level I in the right ear and level III in the left 
ear.  Entering each of the category designations from the 
above audiological examination report for each ear into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.  

The September 2005 private report, as converted to numeric 
form by a VA audiologist, translates to level V in the right 
ear and level II in the left ear.  Entering each of the 
category designations from this report for each ear into 
Table VII results in a 10 disability rating under Diagnostic 
Code 6100.  The results of VA audiological evaluations in 
October 2006 and February 2009 translate to level II in both 
ears in October 2006 and to level I in the right ear and 
level II in the left ear in February 2009, which means that 
the results of the private September 2005 evaluation are more 
severe than the recent VA results.  

The Court has indicated that rating of hearing loss 
disability involves a mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  In the Veteran's case, 
the degree of bilateral hearing loss shown by examination 
does not meet or more nearly approximate the criteria for a 
compensable rating for bilateral hearing loss prior to 
September 21, 2005 and does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent beginning 
September 21, 2005.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's appeal for a higher 
rating for any period of the claim, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the RO was correct in not referred the case  because 
the record contains no objective evidence that bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities or necessitated frequent periods of 
hospitalization.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009). 

The Veteran complained on evaluations in October 2006 and in 
February 2009 that he was having more difficulty 
understanding speech, especially in crowds.  Thus, the 
examination reports do include information concerning how the 
Veteran's hearing loss affects his daily functioning.  
Therefore, the Board finds that the impairment resulting from 
the Veteran's bilateral hearing loss is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss prior to September 21, 2005 and an evaluation in 
excess of 10 percent beginning September 21, 2005 are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


